Smith, C. J.,
delivered the opinion of the court.
Appellant, a regularly elected and duly qualified constable, was convicted in the court below under section 1301 of the Code, which makes failure on the part of certain officers “to return offenders” a misdemeanor.
The .facts are that, some time prior to the finding of the indictment upon which appellant was tried, one Annie Craft unlawfully sold intoxicating liquor in his presence, and he neglected to make an affidavit against her, or to. take any steps whatever to bring about her prosecution for the crime. Afterwards, and before the present indictment was found, he was summoned before the grand! jury, and then testified relative to Annie’s offense. Ini delivering this testimony, which he was compelled to do-under the provisions of section 1792 of the Code, appellant disclosed facts which incriminated him, to-wit, knowledge by him of the commission, of an offense and a failure “to return” the offender; and under the provisions of this section he is immune from prosecution therefor.
The demurrer to his special plea setting up this defense should have been overruled.

Reversed and remanded.